Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zach Boehnlein (reg no 71336) on 2/4/2022.

The application has been amended as follows: 

	Claim 1 has been amended to read:
“A single stack transverse flux machine, comprising: 
a rotor assembly comprising: 
an internal rotor disc, a rotor shaft extending from and rotating with said internal rotor disc, and a rotor ring comprising a plurality of stator poles interleaved with a plurality of interpoles, wherein said plurality of stator poles and said plurality of interpoles are radially disposed around said internal rotor disc, each said stator pole having a plurality of core components spaced apart from one another, wherein primary magnets are interposed between said plurality of core components; and 

wherein each said interpole comprises: a plurality of intermediate magnets, wherein each said intermediate magnet is laterally interposed between corresponding core components of said plurality of core components of said stator poles”.

Claim 16 has been amended to read:
“A single stack transverse flux machine, comprising: 
a rotor assembly comprising: 
an internal rotor disc, a rotor shaft extending from and rotating with said internal rotor disc, and a rotor ring comprising a plurality of stator poles interleaved with a plurality of interpoles, wherein said plurality of stator poles and said plurality of interpoles are radially disposed around said internal rotor disc, each said stator pole having a plurality of core components spaced apart from one another, wherein primary magnets are interposed between said plurality of core components; 
a first stator split assembly comprising a first plurality of shaped cores positioned entirely above said rotor assembly; and a second stator split assembly comprising a second plurality of shaped cores positioned entirely below said rotor assembly; each said shaped core of said first plurality of shaped cores and of said second plurality of shaped cores having a base with a plurality of legs with a corresponding gap between each said leg, each said leg having a modular winding, said shaped cores positioned so that each said leg is juxtaposed with a corresponding one of said plurality of core components and having an air gap therebetween;
wherein each said interpole comprises: a plurality of intermediate magnets, wherein each said intermediate magnet is laterally interposed between corresponding core components of said plurality of core components of said stator poles”.


Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832